BaeNhill, J.
There is no inherent or inalienable right of appeal from an inferior court to a Superior Court or from a Superior Court to the Supreme Court. Cox v. Kinston, 217 N.C. 391, 8 S.E. 2d 252; S. v. Miller, 225 N.C. 213, 34 S.E. 2d 143; 2 A.J. 847.
A fortiori, no appeal lies from an order or decision of an administrative agency of the State or from the Judgments of special statutory tribunals whose proceedings are not according to the course of the common law, unless the right is granted by statute. 2 A.J. 858, sec. 19. If the right exists, it is brought into being, and is a right granted, by legislative enactment. Cox v. Kinston, supra; Pue v. Hood, Comr. of Banks, 222 N.C. 310, 22 S.E. 2d 896; Utilities Com. v. Coach Co., 218 N.C. 233, 10 S.E. 2d 824; Veazey v. Durham, 231 N.C. 357, 57 S.E. 2d 377; Ann. 124 A.L.R. 1000.
“There can be no appeal from the decision of an administrative agency except pursuant to specific statutory provision therefor.” 42 A.J. 670, see. 232.
Obviously then, the appeal must conform to the statute granting the right and regulating the procedure. Caudle v. Morris, 158 N.C. 594, 74 S.E. 98.
The statutory requirements are mandatory and not directory. Brown v. Kress & Co., 207 N.C. 722, 178 S.E. 248. They are conditions precedent to obtaining a review by the courts and must be observed. Vivian v. Mitchell, 144 N.C. 472. Noncompliance therewith requires dismissal. Lindsey v. Knights of Honor, 172 N.C. 818, 90 S.E. 1013.
G.S. 96-15 (h) permits a party aggrieved by a ruling or decision of the Employment Security Commission to appeal to the Superior Court, and G.S. 96-15 (i) prescribes the procedure to be followed in the exercise of. this right. In the latter section, it is provided that “in every ease in which appeal is demanded, the appealing party shall file a statement with the Commission within the time allowed for appeal, in which shall be plainly stated the grounds upon which a review is sought and the particulars in which it is claimed the Commission is in error with respect to its decision.”
This statement of the grounds of the appeal must be filed within the time allowed for appeal. Its purpose is to give notice to the Commission and adverse parties of the alleged errors committed by the Commission and limit the scope of the hearing in the Superior Court to the specific-questions of law raised by the errors assigned. Clearly it was intended,. *654and must be construed, as a condition precedent to the right of appeal. Noncompliance therewith is fatal.
We may note that there is sufficient evidence in the record to sustain the facts found, and the facts found support the order denying claimants compensation for the period of time in question. As the findings of fact made by the Commission, when supported by competent evidence, are conclusive and binding on the reviewing courts, which are to hear the appeal on questions of law only, G.S. 96-15 (i), the disposition of the appeal in the court below deprived the claimants of no substantial right to which, otherwise, they might have been entitled.
The judgment of the court below is
Affirmed.